United States Court of Appeals
                     For the First Circuit



No. 13-1228


                  IN RE JOANNIE PLAZA-MARTÍNEZ,

                           Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                             Before

                 Torruella, Selya and Thompson,

                         Circuit Judges.




     Héctor E. Guzmán, Jr., Federal Public Defender, Héctor L.
Ramos-Vega, Assistant Federal Public Defender, Supervisor, Appeals
Division, and Patricia A. Garrity, Assistant Federal Public
Defender, on brief for appellant.




                         March 26, 2014
            SELYA, Circuit Judge.    The appellant, Assistant Federal

Public Defender Joannie Plaza-Martínez, challenges a monetary

sanction imposed for what the court below termed a lack of candor.

Her appeal requires us to jump a jurisdictional hurdle and, once

that hurdle has been cleared, to evaluate the propriety of the

sanction.     After careful consideration, we find the sanction

insupportable.

            The stage can easily be set.   In the district court, the

appellant acted as counsel for Juan Felix Santiago-Rivera, a

criminal defendant who pleaded guilty to a number of charges

arising out of a violent carjacking.        The relevant facts anent

Santiago-Rivera's offense can be gleaned from our opinion rejecting

his appeal from the sentence imposed.          See United States v.

Santiago-Rivera, ___ F.3d ___, ___ (1st Cir. 2014) [No. 13-1228,

slip op. at 2-3].

            After Santiago-Rivera entered a guilty plea, the court,

on August 31, 2012, notified both sides that a disposition hearing

would take place on December 14, 2012.        On the day before the

scheduled hearing, the appellant moved for a continuance and

requested that the hearing be reset for a date subsequent to

January 11, 2013.     As the ground for her motion, the appellant

represented that she could not attend the scheduled sentencing

because it conflicted with the commencement of a trial in another




                                    -2-
criminal case before a different judge.1           As matters turned out,

she had not yet entered an appearance in the second case (although

she did so shortly after filing the continuance motion).

             The district court denied the motion, indicating that the

appellant could attend jury selection in the second case after

Santiago-Rivera's sentencing.        The appellant responded by renewing

her motion for a continuance and reiterating the conflict between

the scheduled proceedings in the two cases.          The court denied the

renewed motion and, without any prior notice, fined the appellant

$100 as a monetary sanction.

             To explain this sanction, the court stated in a minute

order that the appellant had "not [been] candid with the Court."

The court made two related observations.        First, it remarked that

the appellant had entered her appearance in the second case

subsequent     to   requesting   a   continuance    of   Santiago-Rivera's

sentencing. Second, it remarked that a different assistant federal

public defender previously had engaged in similar conduct.2            The


     1
       As an additional ground, the appellant noted that the
probation department had filed an amended presentence report on
December 6, 2012.     This filing was so close in time to the
scheduled sentencing date that, in her view, it violated the
temporal parameters established by Federal Rule of Criminal
Procedure 32(e)(2) (which provides that the presentence report must
be given to the defendant and defense counsel at least 35 days
before sentencing). This issue is of no relevance here.
     2
       This earlier incident does not seem to be the basis for the
court's sanction order — and if it were, the imposition of
sanctions on that basis could not withstand scrutiny. The record
does not show that the appellant had any knowledge of this

                                     -3-
court warned that if such a conflict arose again, more severe

sanctions would ensue.

            Later that day, the appellant filed an ex parte motion

for reconsideration, seeking not only the previously requested

continuance but also vacation of the monetary sanction.                The

appellant offered to provide the court with a case history report

regarding the second case, noting that the report would explain in

detail her significant level of involvement with that case in her

capacity as supervisor of the Federal Public Defender's litigation

section.    This filing made pellucid that the appellant had been

involved for months in the second case.

            The next day, the district court convened Santiago-

Rivera's sentencing hearing.        Before turning to sentencing, the

court resolved the appellant's motion for reconsideration.              It

stated that if the appellant "had put all of this . . . in [her]

original motion, [it] may have done something else" and that

"another situation would have occurred."        Nevertheless, the court

refused    to   vacate   the   sanction.   It   did,   however,   continue

Santiago-Rivera's sentencing to January 17, 2013.

            The day before that hearing, Assistant Federal Public

Defender Héctor L. Ramos-Vega filed a further ex parte motion for


incident, nor does it furnish any plausible ground for visiting
upon the appellant the sins of some other public defender. See
Martin v. Brown, 63 F.3d 1252, 1265 (3d Cir. 1995) (holding that
attorney sanctions must be "imposed solely because of [the
attorney's] own improper conduct").

                                    -4-
reconsideration of the sanctions order. The motion papers included

a timekeeping report, which substantiated the appellant's claim

that she had been working on the second criminal matter well before

she filed her notice of appearance.           The court summarily denied

this motion.    It sentenced Santiago-Rivera on the following day.

           A single notice of appeal was filed.              By means of this

one notice, Santiago-Rivera sought to appeal his sentence and the

appellant sought to appeal the sanctions order and the denial of

her   motions   for   reconsideration.        The   notice    of   appeal   was

unarguably proper as to Santiago-Rivera's claims of error, and we

resolved those claims in an earlier opinion.              When we affirmed

Santiago-Rivera's sentence, we held in abeyance the appellant's

separate claim of error. See Santiago-Rivera, ___ F.3d at ___ [No.

13-1228, slip op. at 12].

           There is an unresolved jurisdictional question concerning

the appellant's separate claim of error: can a lawyer obtain

appellate review of a sanctions order by piggy-backing on her

client's notice of appeal?        Although neither side has voiced any

concern about this conundrum, "[a] court is duty-bound to notice,

and act upon, defects in its subject matter jurisdiction sua

sponte."   Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir. 2011).

Accordingly,    we    must   undertake   to   determine   whether     we    have

jurisdiction over the appellant's piggy-backed claim.




                                    -5-
            There is no doubt but that the better practice is for an

attorney who wishes to challenge a sanctions order directed at him

or her to file a separate notice of appeal.               See 16A Charles A.

Wright & Arthur R. Miller et al., Federal Practice and Procedure

§ 3949.4 (4th ed. 2013).        This is not to say, however, that the

better practice is the only acceptable practice.

            Federal Rule of Appellate Procedure 3 generally governs

the procedural formalities incident to the taking of appeal. Under

the 1993 amendments to the rule, an appeal should not be dismissed

if it is "clear from the notice that the party intended to appeal."

Fed. R. App. P. 3, 1993 advisory committee's note to subdivision

(c).      With   this   admonition   in    mind,   we    hold   that      we   have

jurisdiction over a claim of error made by a lawyer who, rather

than filing a separate notice of appeal to challenge a sanction

imposed in the course of a case, piggy-backs on the client's notice

of     appeal;   provided,    however,     that    the   notice      of    appeal

unambiguously     manifests   the    lawyer's     intention     to   appeal     the

sanction.

            This holding is consistent with our decision in Lamboy-

Ortiz v. Ortiz-Vélez, 630 F.3d 228, 243-44 (1st Cir. 2010), in

which we concluded, in analogous circumstances, that the lawyer's

intent to appeal the sanction was evident from the face of the

notice of appeal and should be honored.             See id.      Moreover, the

assertion of jurisdiction here is consistent with our oft-stated


                                     -6-
policy of affording liberal construction to Rule 3. See, e.g., id.

at 243; In re Spookyworld, Inc., 346 F.3d 1, 6 (1st Cir. 2003).

Asserting jurisdiction is also consistent with the views of other

courts. See, e.g., Laurino v. Tate, 220 F.3d 1213, 1218 (10th Cir.

2000).

           In the case at hand, the notice of appeal named the

appellant along with Santiago-Rivera in the caption.     In addition,

the body of the notice of appeal made manifest the appellant's

intention to challenge the sanctions order.      It memorialized in no

uncertain terms the appellant's intent to "appeal[] from the order

of   the   District   Court   imposing    sanctions."    Under   these

circumstances, we have jurisdiction to hear and determine the

appellant's claim of error.

           We turn next to the merits.       The court below did not

describe the basis of its authority for imposing the challenged

sanction, but the circumstances make plain that the sanction was

imposed under its inherent power.        See United States v. Romero-

López, 661 F.3d 106, 108 (1st Cir. 2011).      In general, a court may

levy such a sanction "upon finding that a party has 'acted in bad

faith, vexatiously, wantonly, or for oppressive reasons.'" F.A.C.,

Inc. v. Cooperativa de Seguros de Vida de P.R., 563 F.3d 1, 6 (1st

Cir. 2009) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 45-46

(1991)).    When such a sanction is challenged, we review its




                                  -7-
imposition for abuse of discretion.              See Chambers, 501 U.S. at 55;

Romero-López, 661 F.3d at 108.

            We recognize that trial judges have appreciable leeway in

managing    their    crowded           dockets       and    in    determining        the

appropriateness of sanctions.                Even so, "a judge's power to

sanction an attorney is not unbridled." United States v. Figueroa-

Arenas, 292 F.3d 276, 279 (1st Cir. 2002).                  The need for restraint

is   uppermost   when    a     judge    is   considering         the   imposition        of

sanctions   on   defense       counsel    in     a    criminal    case:      in   such    a

situation, the judge must "bear in mind such counsel's important

constitutional function."            United States v. Agosto-Vega, 731 F.3d
62, 64 (1st Cir. 2013).          It is, therefore, a bedrock proposition

that sanctions, though an available weapon in a trial judge's

armamentarium, should not be deployed so as "to chill vigorous but

legitimate advocacy" in a criminal case. Figueroa-Arenas, 292 F.3d

at 279.

            Here, the district court's stated basis for its sanctions

order was the appellant's ostensible lack of candor.                         The record

does not support such a finding.

            To   begin,        the      term         "not   candid"       implies         a

misrepresentation       (or,    at     least,    a    withholding)      of    pertinent

information.     See, e.g., Random House Dictionary of the English

Language 304 (2d ed. 1987) (defining candid as "frank; outspoken;

open and sincere").          But in her motion for a continuance, the


                                         -8-
appellant   neither   misrepresented   material   facts   nor   withheld

important information; she accurately described an actual conflict

and straightforwardly asked the court for relief.     While the court

surely had discretion to deny the motion, we are unable to discern

any appropriate basis for a finding that the appellant had not been

candid.

            To be sure, there is some intimation that the court may

have thought that the appellant had been indulging in gamesmanship

because she was seeking to have the court resolve a conflict that

she herself had created.   However, the record makes clear that the

conflict cited by the appellant was not of her own making.

Although the appellant did not enter a formal notice of appearance

in the second case until after Santiago-Rivera's sentencing was

scheduled, she had been a key participant in that case for several

months.   Thus, the conflict was actual — not artificially created.

            There is one last point. In denying the first motion for

reconsideration, the district court suggested that the appellant

might have avoided sanctions had she made a fuller disclosure in

her original motion to continue.       But this puts the shoe on the

wrong foot.     The district court acted here without giving the

appellant any notice that it was considering sanctions or any

opportunity to tell her side of the story.    The appellant scarcely

can be faulted for not anticipating the judge's concerns.




                                 -9-
          In this day and age, sanctions are a badge of reprobation

that can haunt an attorney throughout his or her career.   They can

have ramifications that go far beyond the particular case.   See 5A

Charles A. Wright & Arthur A. Miller et al., Federal Practice and

Procedure § 1336.1 (3d ed. 2013) (suggesting that courts "may wish

to consider the extrajudicial impact of sanctions and sanction

proceedings on the reputation of attorneys and firms"). It follows

inexorably that "when a court is considering invoking its inherent

power to sanction, the much better practice is for the court to

hear from the offending attorney before imposing any sanctions."

Romero-López, 661 F.3d at 108 (emphasis in original).      Had that

practice been followed, it seems apparent from the record that no

sanctions would have been imposed.

          We need go no further.   We do not minimize the fact that

lawyers are "fully chargeable with knowledge of what the docket

disclose[s]."    Rosario-Diaz v. Gonzalez, 140 F.3d 312, 314 (1st

Cir. 1998).     Nor are we unsympathetic to the desire of a busy

district judge to move sentencing proceedings along, particularly

in light of "the district court's obligation to impose sentence

without unnecessary delay."   United States v. Rosario-Otero, 731
F.3d 14, 18 (1st Cir. 2013) (internal quotation marks omitted). At

the same time, however, we are mindful that "[b]ecause inherent

powers are shielded from direct democratic controls, they must be

exercised with restraint."    Roadway Express, Inc. v. Piper, 447


                               -10-
U.S. 752, 764 (1980); see In re Atl. Pipe Corp., 304 F.3d 135, 143

(1st   Cir.   2002).   Courts   must   take   care   in    balancing   these

competing concerns; and here, although the district court was

plainly well-intentioned, we think that it struck the balance in a

way that the record does not support.         Accordingly, the sanctions

order is vacated and the sanction is expunged.            See F.A.C., Inc.,
563 F.3d at 8 (vacating sanctions order when stated grounds for

sanctions were not supported by record).



So Ordered.




                                  -11-